Citation Nr: 0428432	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple myeloma 
claimed secondary to exposure to Agent Orange or asbestos.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
multiple myeloma with acute renal failure as a result of 
exposure to herbicides.  In May 2003, the veteran expanded 
his claim to include disability as a result of exposure to 
asbestos.  This issue was adjudicated by the RO in a February 
2004 supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, a hearing was held in Portland, Oregon, before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  During the hearing, the veteran indicated that he 
would be submitting a medical statement.  Several days later, 
the veteran submitted to the RO a statement from his treating 
physician at the VA relating to his current medical 
condition, and the veteran's claim of exposure to Agent 
Orange from cleaning jets while serving aboard an aircraft 
carrier during the Vietnam war.  The physician noted that it 
was possible that the veteran developed his myeloma as a 
result of his exposure to Agent Orange or the chemicals used 
to clean the jets.  This evidence is relevant to the 
veteran's claim for service connection for multiple myeloma 
secondary to Agent Orange exposure during service and has not 
been considered by the RO.  There has been no waiver received 
from the appellant of initial adjudication of this evidence 
by the RO.  As such, this evidence must be returned to the RO 
for initial consideration.  38 C.F.R. § 19.37; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  

Additionally, while the above medical statement notes a 
possibility that the veteran's multiple myeloma may be a 
result of his exposure to Agent Orange, the Board is unable 
to determine from this statement alone whether there is any 
link to service and the veteran's claim of exposure to Agent 
Orange or asbestos.  A medical opinion, with a complete 
review of the claims file, should be obtained.

Finally, the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii) (2002).  In VAOPGCPREC 27-97, the VA General 
Counsel held that service aboard a deep-water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  While it does not appear from the applicable 
regulations that exposure may be presumed based on the 
veteran's service, service connection may still be possible 
where there is actual proof of direct exposure to Agent 
Orange (and the necessary medical evidence of a link between 
that exposure and the development of a disease).  The RO is 
advised that additional development may be required pending 
the results of the VA examination if such nexus is shown.

Accordingly, this case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment at the VAMC in Portland dating 
from December 2003 to the present.  

2.  The veteran should be provided the 
appropriate examination to determine the 
etiology of the veteran's multiple 
myeloma and whether there is any link to 
the veteran's claimed exposure in service 
to Agent Orange or asbestos.  The 
examiner should review the service 
medical records, and all the medical 
records in the claims file and give an 
opinion on the following:

A.  Is it at least as likely as not 
that the veteran's multiple myeloma 
is due to exposure to Agent Orange 
in service?

B.  Is it at least as likely as not 
that the veteran's multiple myeloma 
is due to exposure to asbestos in 
service?

The Board notes that the phrase "at 
least as likely as not" means at least 
50 percent or greater likelihood.  The 
examiner should provide complete 
rationale for all conclusions reached.  
Send the claims file to the examiner for 
review prior to the examination.

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with recent 
decisions of the United States Court of 
Appeals for Veterans Claims, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  

4.  After completing any other 
development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, since the 
most recent SOC or SSOC.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




